DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lijima et al. (US20140001422), and further in view of Yamashita et al. (US20180279606). 

    PNG
    media_image1.png
    489
    827
    media_image1.png
    Greyscale

As to claim 1. Lijima et al. disclose an antimicrobial layered body (see e.g. silver-conjugated compound composite for a layered structure in Par. 288, wherein silver is a well-documented antimicrobial, materials for antimicrobial agent in Par. 473) comprising a non-metal substrate (see e.g. layered structure comprising a substrate in Par. 11, wherein the substrate maybe glass substrate or plastic substrate in Par. 288) and a metal oxide layer(see e.g. a layer comprising silver on the substrate in Par. 11, wherein the silver compound can be silver oxide in Par. 267), wherein the metal oxide layer is present on an outermost surface(see e.g. Lijima et al. discloses the compound composite can be used for antimicrobial agent and coating composition in Par. 12, thus it would be obvious for a person with ordinary skills in the art to apply the coating onto exterior outer most surface wherein in touch of microbial), the metal oxide layer contains an anion(see e.g. the composition of the silver composite contains ionic compound in Par. 212 such as anion in Par. 213, Par. 220), and a total abundance ratio of at least one atom of a sulfur atom, a phosphorus atom, and a carbon atom (see e.g. SO.sub.4.sup.2-, or PO.sub.4.sup.3- or CO.sub.3.sup.2- and etc in Par. 220) which are derived from the anion is 1.0 atm% or more when analyzed by XPS(see e.g. the ratio of the number of hetero atom other than silver atoms present in the silver conjugated compounds composite is preferably 0.01 or 1% or more in Par. 247 measured by XPS in Par. 246, furthermore, silver-conjugated compound composite is preferably 0.01 to 75% by weight in Par. 285), and a total abundance ratio of a non-valve metal and a halogen atom in the metal oxide layer is 1.0 atm% or less when analyzed by XPS(see e.g. aluminum layer from the point of view that is can be processed easily by anodization in par. 147, silver-conjugated compound composite is preferably 0.01 to 75% or by weight or 0.001 to 1% by weight in Par. 285 of Lijima et al., 0.01 to 1% weight overlaps with 1.0 atm% or less since Ag atom weight is 107 and alum, aluminum is 27 )
Since Lijima et al. only cite silver oxide as an example and does not explicitly saying the metal oxide layer nor metal oxide layer as outermost layer, Yamashita et al. is still additionally introduced that silver ion comprising layer can be metal oxide layer and is present on an outermost surface, 
Yamashita et al. disclose metal oxide layer (see e.g. metal oxide, metal such as silver in Par. 100 or aluminum that is anodized in Par. 147), wherein the metal oxide layer is present on an outermost surface (see e.g. Fig 1, aluminum, from the point of view that it can be processed easily by anodization in Par. 147 that is indirect contact with bacterial or fungal in Par. 68)

    PNG
    media_image2.png
    329
    631
    media_image2.png
    Greyscale

Both Lijima et al. and Yamashita are analogous in the field of antimicrobial layer based product, it would have been obvious for a person with ordinary skills in the art to modify the silver ion comprising layer to be anodized aluminum layer  has projection structure as show in Fig 1 as taught by Yamashita et al. since when bacteria or fungi are attached to a surface having the projection structure or linear convexo-concave shape, the bacteria or fungi do not enter spaces between the projections or linear convexes, and they come into contact with the tips of the projections or linear convexes Therefore, it is considered that once bacteria or fungi attach to a surface having the projection structure or linear convexo-concave shape, the tips of the projections pierce the bacteria cells and kill the bacteria or fungi, thereby providing antibacterial and antifungal performance as suggested by Yamashida et al.
As the result, the metal oxide layer and metal oxide layer as outermost layer is met. 
As to claim 2. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein the anion is selected from the group consisting of So42-, P43, C2O42-, C3H2O42, C4H4052, and C6HsO73-(see e.g. see e.g. SO.sub.4.sup.2-, or PO.sub.4.sup.3- or CO.sub.3.sup.2- and etc in Par. 220 in Lijima et al.)
As to claim 3. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein, in the metal oxide layer present on the outermost surface(see e.g. Fig 1 in Yamashita et al.), an abundance ratio of at least one atom of a sulfur atom, a phosphorus atom, and a carbon atom (see e.g. see e.g. SO.sub.4.sup.2-, or PO.sub.4.sup.3- or CO.sub.3.sup.2- and etc in Par. 220 in Lijima et al.) derived from the anion is 3.0 atm% or more(see e.g. atom can be 0.03 or 3% or more in Par. 247 of Lijima et al.).
As to claim 4. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, further comprising a metal layer (see e.g. aluminum layer from the point of view that is can be processed easily by anodization in par. 147).
As to claim 5. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 4, wherein a metal contained in the metal oxide layer and the metal layer is a valve metal (see e.g. aluminum layer from the point of view that is can be processed easily by anodization in par. 147).
As to claim 6. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 5, wherein the valve metal is aluminum (see e.g. aluminum layer from the point of view that is can be processed easily by anodization in par. 147).
As to claim 7. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 5, wherein, in the metal oxide layer present on the outermost surface, a total abundance ratio of the valve metal is 10 atm% or more when analyzed by XPS. 
As to claim 8 Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 7, wherein the non- valve metal is at least one selected from the group consisting of silver, copper, titanium, and germanium, and the halogen atom is an iodine atom (see e.g. silver in Lijima et al.). 
As to claim 9. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein, in the metal oxide layer present on the outermost surface, an atom derived from the anion is a sulfur atom and an abundance ratio of an oxygen atom is 45 atm% or more when analyzed by XPS (see e.g. the upper limit of the ratio is usually 0.7 or 70% in Par. 247).
As to claim 10. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein a total light transmittance of the metal oxide layer is 30% or more (see e.g. transmittance of 80% or more and the total light transmittance can be appropriately controlled in Par. 137, 140 of Yamashita et al.).
As to claim 11. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein a thickness of the metal oxide layer is 50 nm or larger and 10 um or smaller (see e.g. thickness of the substrate can be appropriately selected depending on the intended application, and it is not particularly limited.  In general, the thickness is from 10 .mu.m or more in Par. 131, thus the metal oxide layer is smaller than 10 .mu.m).
As to claim 12. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein the metal oxide layer present on the outermost surface has a plurality of projection portions on the outermost surface thereof, and an average distance between adjacent projection portions is 20 to 600 nm (see e.g. projections' distances was 200 nm in Par. 222, Fig 1 of Yamashita et al.).
As to claim 13. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 12, wherein the projection portion is a needle-like protrusion (see e.g. Fig 1 of Yamashita et al.).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US20180279606), and further in view of Lijima et al. (US20140001422). 
As to claim 18. Yamashita et al. discloses an antimicrobial material (see e.g. antimicrobial articles in Par. 289) comprising a metal oxide film (see e.g. metal oxide, metal such as silver in Par. 100 or aluminum that is anodized in Par. 147) having a plurality of projection portions on the outermost surface (see e.g. Fig 1), wherein an average distance between adjacent projection portions is 20 to 400 nm (see e.g. projections' distances was 200 nm in Par. 222, Fig 1).

    PNG
    media_image2.png
    329
    631
    media_image2.png
    Greyscale

Yamashita et al. does not disclose wherein a total abundance ratio of a non-value metal and a halogen atom in the metal oxide film is 1.0 atm% or less when analyzed by XPS.
Lijima et al. disclose an antimicrobial layered body (see e.g. silver-conjugated compound composite for a layered structure in Par. 288, wherein silver is a well-documented antimicrobial, materials for antimicrobial agent in Par. 473) comprising metal oxide film (e.g. aluminum layer from the point of view that is can be processed easily by anodization in par. 147) wherein the total abundance ratio of a non-valve metal and a halogen atom in the metal oxide layer is 1.0 atm% or less when analyzed by XPS(see e.g. aluminum layer from the point of view that is can be processed easily by anodization in par. 147, silver-conjugated compound composite is preferably 0.01 to 75% by weight or by weight or 0.001 to 1% in Par. 285 of Lijima et al., 0.01 to 1% weight overlaps with 1.0 atm% or less since Ag atom weight is 107 and alum, aluminum is 27 )
Both Yamashita et al. and Lijima et al. are analogous in the field of antimicrobial layer-based product comprising metal oxide layer which is aluminum that is anodized that is desired to have antibacterial/antimicrobial/antiviral agent (see e.g. Par. 287-290 of Yamashita et al.), it would have been obvious for a person with ordinary skills in the art to modify the metal oxide layer of Yamashita et al. to include/so that the silver-conjugated compound composite is preferably 0.01 to 75% by weight or by weight or 0.001 to 1% as taught by Par. 285 of Lijima et al. since silver ion at this concentration/presentation is an effective antimicrobial agent concentration as suggested by Lijima et al. 
As to claim 19. Yamashita et al. in view of Lijima et al. discloses the antimicrobial material according to claim 18, wherein the projection portion is a needle-like protrusion (see e.g. Yamashita et al. discloses projections' distances was 200 nm in Par. 222, Fig 1).
As to claim 20. Yamashita et al. in view of Lijima et al. discloses a layered body comprising a layer made of the antimicrobial material according to claim 18(see e.g. Fig 1 of Yamashita et al.).
As to claim 21. Yamashita et al. in view of Lijima et al. discloses a medical member comprising the antimicrobial material according to claim 18(see e.g. Yamashita et al. discloses medical device in Par. 15).

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 

Applicant argues “The total abundance ratio of a non-valve metal and a halogen atom in the metal oxide layer is 1.0 atm% or less when analyzed by XPS” is not specifically described or suggested in Lijima and/or Yamashita. 
Lijima discloses that non-valve metals, namely silver, can be used for electrodes of electrical devices, especially light-emitting devices and solar cells. However, it is not disclosed in Lijima, nor would it have been obvious to those skilled in the art, that excellent antimicrobial properties can be achieved by setting the ratio of non-valve metals and halogen atoms in the metal oxide layer as 15 low as 1.0 atm% or less. 
To achieve excellent antimicrobial properties as shown by the present application, non- valve metals and halogen atoms as dopants are the materials preferably not to be comprised in the metal oxide layer, and if they are, they should be present at a ratio of 1.0 atm% or less. 
Claim 1, as amended, has a total abundance ratio of a nonvalve metal and a halogen atom in the metal oxide layer is 1.0 atm% or less when analyzed by XPS, resulting in the exceptionally remarkable antimicrobial material and a bacterial laminate that has excellent antimicrobial effect without the use of chemicals (see paragraph [0012], examples, etc. of the specification). Such improvements obtained in the context of the invention defined in Claim 1 could not have been expected. 
Examiner respectfully disagrees:
Both Lijima et al. (see e.g. silver-conjugated compound composite for a layered structure in Par. 288, wherein silver is a well-documented antimicrobial, materials for antimicrobial agent in Par. 473) and Yamashita et al. (see e.g. Par. 3, 5) discloses using silver iron as antibacterial/antimicrobial/antiviral agent. 
Lijima et al. also discloses the silver-conjugated compound composite within anodized aluminum layer when used as antimicrobial/antiviral/antifungal is preferably 0.01 to 75% or by weight or 0.001 to 1% by weight in Par. 285 of Lijima et al., 0.01 to 1% weight overlaps with 1.0 atm% or less since Ag atom weight is 107 and alum, aluminum is 27.
Thus, using silver as antimicrobial is not new and the percentage of silver as antimicrobial is not new either. 
Even if Lijima et al. does not discloses silver ion as antibacterial agent, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reason, applicant’s argument is not persuasive. 

Applicant argues regarding the 102 rejection of Claim 18, a total abundance ratio of a non-valve metal and a halogen atom in the metal oxide film is 1.0 atm% or less when analyzed by XPS is not specifically described or suggested in Yamashita. Yamashita disclose that the silver ionic constituent layer is a metal oxide layer (see paragraph [100]), but a total abundance ratio of a non-valve metal which is silver and halogen atoms present in the layer is greater than 1.0 atm%. 
Examiner respectfully disagrees:
The rejection of claim 18 has been changed to 103 rejection in the current office action due to applicant’s claim amendment. As discussed above Lijima et al. discloses amended claim limitation. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (201803200000).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783